Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed March 11, 2010
In
The
Fourteenth
Court of Appeals

NO. 14-10-00207-CR

 
In Re Edward R. Newsome,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On March 4, 2010, relator, Edward R. Newsome, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann. §
22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator claims the State has unlawfully restrained him following a conviction
for unauthorized use of a motor vehicle.  Relator names the Texas Board of
Pardons and Paroles as the respondent.  
A court of appeals has no general writ power over a
person—other than a judge of a district or county court—unless issuance of the
writ is necessary to enforce the court’s jurisdiction.  See Tex. Gov’t
Code Ann. § 22.221.  Respondent is not a district or county judge.  Moreover,
relator has not shown that the exercise of our mandamus authority against the
respondent is necessary to enforce our jurisdiction because only the Texas
Court of Criminal Appeals has jurisdiction over matters related to final
post-conviction felony proceedings.  Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).  Therefore, we
do not have jurisdiction to issue a writ of mandamus against the respondent.  
Accordingly, relator’s petition for writ of mandamus is
dismissed for lack of jurisdiction.  
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Yates, Seymore, and Brown.
Do Not Publish—Tex. R. App. P. 47.2(b).